Per Curiam.
With respect to the value of the Turkish piastre there has been an evident mistake, occasioned by the inadvertence of both parties, whose attention was confined to matters whicn were more important. The settled rule is, where foreign money is the object of the suit, to fix the value according to the rate of exchange at the time of trial. As to the interest, the verdict was'against the charge of the Court, and, as it appears, against the contract of .the parties. We think it right, therefore, that the defendant should have an opportunity of correcting these two errors. If the plaintiff will consent to correct them, he may have his judgment at once. If not, there must be a new trial, upon condition, that the defendant shall confine himself to the two points in which we think he has been injured, viz. the value of the piastre, and the rate of interest.